Exhibit Press Release FOR IMMEDIATE RELEASE LABOPHARM TO PRESENT AT CANACCORD GENUITY 30th ANNUAL GROWTH CONFERENCE LAVAL, Québec (August 6, 2010)  Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today announced that James R. Howard-Tripp, President and Chief Executive Officer of the Company, will present at the Canaccord Genuity 30th Annual Growth Conference at the InterContinental Boston, on Thursday, August 12, 2010 at 11:30 a.m. ET. Interested parties may access the live webcast for this presentation by visiting the Events section of the homepage of the Companys website at www.labopharm.com.
